Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to Centrifugal fan, classified in H05K7/20172.
II. Claims 14-22, drawn to heat dissipation system, classified in H05K7/20154.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because doesn’t require any guide structures.  The subcombination has separate utility such as the centrifugal fan can be placed in other cabinets and/or structure to dissipate heat from other heat sources.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A serious search burden, as both inventions are classified in different classes/subclasses.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claims 1-7 are generic to the following disclosed patentably distinct species:
Species 1 (Figures 1a-1b)
Species 2 (Figures 2a-2b)
Species 3 (Figure 3)
Species 4 (Figure 5)


 The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
As each species listed above are mutually exclusive and not obvious variants of one another.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Belinda Lee on 4/21/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-13, species 1 (claims 1-7 and 10-11).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-9 and 12-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 11, “wherein an orthographic projection size of the first outlet on the axis is smaller than an orthographic projection size of the housing on the axis”,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Horng (U.S 2011/0110774 A1). 
In regards to Claim 1, Horng disclose a centrifugal heat dissipation fan, comprising: a housing (Fig.4 and 6, #3 in conjunction with #14 and #1 make up the housing), having at least one inlet disposed along an axis (Fig.4 and 6, #12) and at least one first outlet (Fig.6, #32, pointing upwards) and a second outlet (Fig.6, #13) located in different radial directions (#32 and #13 are located in different radial directions), wherein the first outlet and the second outlet 5are opposite to and separated from each other (Fig.6, #13 and #32 are opposite and separated from each other); and an impeller (Fig.4 and 6, #2), disposed in the housing along the axis.
In regards to Claim 2, Horng disclose the centrifugal heat dissipation fan according to claim 1, wherein the impeller and the housing form at least one divergent channel (Fig.6, at least one divergent channel formed via housing #1 and impeller #2), the first outlet is located at a middle section of the divergent channel (Fig.6, #32 is in the middle of the divergent channel, see annotated figure 6), and the second outlet is located at an end of the divergent channel (Fig.6, #13 is located at the end of the divergent channel).
Annotated Figure 6 of Horng:

    PNG
    media_image1.png
    441
    520
    media_image1.png
    Greyscale

In regards to Claim 3, Horng disclose the centrifugal heat dissipation fan according to claim 2, wherein an inner wall of the housing has a tongue end (Annotated Fig.6), located at a starting point of the divergent channel (Annotated Fig.6, which discloses the tongue end at the start of the channel), the tongue end is adjacent to the second outlet (Annotated Fig.6), and a diverging direction of the divergent channel is the same as a rotational direction of the impeller (Fig.6, the impeller and divergent channel are in the same rotational direction).
In regards to Claim 4, Horng disclose the centrifugal heat dissipation fan according to claim 1, wherein the impeller 15and the housing form a first channel and a second channel (Fig.6), the first channel, the first outlet, the second channel, and the second outlet are cyclically and adjacently connected to one other in sequence (Fig.6, the first channel, first outlet, second channel and second outlet, are adjacently connected to one other in sequence).
In regards to Claim 5, Horng disclose the centrifugal heat dissipation fan according to claim 4, wherein a channel width of the first channel (Annotated Fig.6, #1C) is less than a channel width of the second channel (Annotated Fig.6, #2C, which discloses the width of the first channel being less than the width of the second channel as shown).
In regards to Claim 6, Horng disclose the centrifugal heat dissipation fan according to claim 1, wherein there is a non-90-degree included angle between an air output radial direction of the first outlet and an air output radial direction of the second outlet (Fig.6, the office notes that there is a non-90-degeree angle between the first outlet #32 (pointing upwards) and the second outlet #13). 
In regards to Claim 7, Horng disclose the centrifugal heat dissipation fan according to claim 1, wherein the second outlet is a planar outlet (Fig.6, #13 is a planar outlet). 
In regards to Claim 10, Horng disclose the centrifugal heat dissipation fan according to claim 1, wherein an air output of the second outlet is greater than an air output of the first outlet (Fig.6, the first outlet #32 is much smaller than the second outlet #13, thus the second outlet #13 has a greater air output). 
In regards to Claim 11, Horng disclose the centrifugal heat dissipation fan according to claim 1, wherein an orthographic projection size of the first outlet on the axis is smaller than an orthographic projection size of the housing on the axis (Fig.6, #32 would have an orthographic projection size smaller than an orthographic projection size of the housing on the axis). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Horng (U.S Publication 2013/0177402 A1) – Discloses a heat dissipating centrifugal fan, wherein said fan includes an inlet, an outlet, and a housing including an impeller.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/             Primary Examiner, Art Unit 2835